Citation Nr: 1545353	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  05-32 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic residuals of a motor vehicle accident (MVA) affecting the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body.

(The issue of entitlement to service connection for an acquired psychiatric disability, to include a psychosis, will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Harold Hoffman-Logsdon III, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1973 to March 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  As explained in a May 2013 Board decision, the Veteran filed his claim in December 2008, seeking to reopen a claim originally denied in July 1978.  However, official service treatment records were received by VA in July 2003 and, pursuant to 38 C.F.R. § 3.156(c), the Veteran's claim was thus recharacterized as a request for reconsideration.  In that May 2013 decision, the Board denied the appeal as to the claimed chronic residuals of an MVA.  The Veteran subsequently appealed the decision, to include an issue not currently before the Board, to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court granted a joint motion for partial remand of the parties, vacated the May 2013 Board decision with regard to MVA residuals, and remanded the matter to the Board for action consistent with the terms of the JMR.

In September 2014, the Board denied the Veteran's claim for chronic residuals of an MVA, finding that a medical report from the Veteran's private doctor, which found a nexus between the in-service car accident and residual injuries, was based on inaccurate facts, rendering it unreliable and less probative than the service and post-service treatment records then of record.  The Veteran again appealed to the Court.  In May 2015, the Court granted a joint motion for partial remand of the parties and vacated the September 2014 Board decision with regard to MVA residuals.  The Court determined that the Board failed in its duty to assist the Veteran as it did not obtain a VA medical opinion, consistent with the provisions of 38 U.S.C.A. 
§ 5103A(d)(1), (2) (2014).  The Court remanded the matter to the Board for action consistent with the terms of the JMR.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include a psychosis, was remanded by the Board in a decision of September 2014.  This issue is currently under consideration before the Agency of Original Jurisdiction (AOJ) and will be the subject of a separate decision.  The RO should ensure that all the required development contained in that Remand should also be completed prior to adjudication of the issue addressed here.

Therefore, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a May 2015 JMR, the parties determined that the Board failed to fulfill its duty to assist as required by 38 U.S.C.A. § 5103A.  Specifically, the parties determined that a May 2010 medical opinion by the Veteran's private doctor, which opined that the Veteran experienced residuals of an in-service car accident, was sufficient to trigger the Board's duty to obtain a VA examination and medical opinion pursuant to 38 U.S.C.A. § 5103A(d)(1), (2)  and McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, on remand, the Board finds that the Veteran should be afforded a VA examination to determine the presence and extent of any residuals stemming from a January 1974 in-service car accident. 

Given the time that will pass during the processing of this remand, updated VA treatment records should be obtained and associated with the claims file.  In addition, the Board notes that in the JMR, the parties determined that the Veteran should be allowed to submit additional evidence and argument.  On remand, he should be given the opportunity to do so. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.

2.  Ask the Veteran to identify any outstanding private treatment records associated with his claim and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the AOJ should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file. Associate any records or negative responses received with the claims file.

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the nature and etiology of any chronic residuals of a motor vehicle accident, affecting the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body.  The claims file must be provided to the examiner, to include a copy of this remand.  The examiner must review the claims file in conjunction with the examination and discuss in the report the relevant contents of the claims file, to include the 1974 accident report and subsequent medical records, as well as relevant statements made by the Veteran. 

Once the entire claims file is reviewed, the examiner is asked to undertake the following: 

a) Identify all disabilities of the Veteran's lumbar spine, thoracic spine, cervical spine, bilateral shoulders, bilateral arms, as well as any musculoskeletal disabilities affecting the entire body. 

b) Then, for each disability identified in section (a), the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that each such disability had its onset in, or is otherwise related to, the Veteran's military service, to specifically include the January 1974 in-service motor vehicle accident.

c) The examiner should also address the effect, if any, of a second, post-service motor vehicle accident, occurring in June 1990, on each of the Veteran's diagnosed disabilities. 

The examiner must provide a detailed and complete rationale for any opinion offered, to include reference to the medical evidence of record, as well as the Veteran's lay statements regarding any disability and its onset.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

4.  When all the above development is completed, to include the development required in the separate decision, readjudicate the issues on appeal.  If any of these benefits sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that 

all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




